 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    KYLE RACKLIFF,
10                  Plaintiff,
                                                              Case No. C19-353RSL
11           v.
                                                              ORDER TO SHOW CAUSE
12    UW MEDICINE, et al.,
13                  Defendants.
14

15
            On March 19, 2019, the Honorable Michelle L. Peterson, United States Magistrate
16
     Judge, issued an Order Granting Application to Proceed in Forma Pauperis in the above-
17
     captioned matter, Dkt. # 3. The Order was mailed to plaintiff, but was returned unopened on
18
     May 20, 2019, as plaintiff apparently no longer resides at the address on file with the Court,
19
     Dkt. # 6. On March 19, 2019, the Clerk also mailed blank summons forms to plaintiff. Those
20
     forms were returned unopened on May 24, 2019, Dkt. # 8. On May 10, 2019, the plaintiff filed
21
     a Motion to Appoint Counsel and included an updated address on the motion, Dkt. # 5. On
22
     May 10, 2019, the Clerk of Court updated plaintiff’s address on the docket. On May 23, 2019
23
     this Court issued an Order Denying Plaintiff’s Motion to Appoint Counsel, Dkt. # 7. That
24
     Order was returned unopened on May 30, 2019, Dkt. # 9.
25

26

     ORDER TO SHOW CAUSE - 1
 1          The Clerk of Court is directed to send a copy of this order to the plaintiff at the
 2   following addresses:
 3

 4   10008 28th Ave. SW
     Seattle, WA 98133
 5
     4821 S Mead Street
 6   Seattle, WA 98136
 7
            The Clerk of Court is further directed to note a “Rule 41 dismissal proceeding” on the
 8
     calendar for January 3, 2020. If plaintiff fails to notify the Court and opposing parties of his
 9
     current address by that date, the Court will dismiss the action without prejudice for failure to
10
     prosecute under Local Civil Rule 41(b)(2).
11

12
                   DATED this 30th day of October, 2019.
13

14

15                                              A
16                                              Robert S. Lasnik
                                                United States District Judge
17

18

19

20

21

22

23

24

25

26

     ORDER TO SHOW CAUSE - 2
